Citation Nr: 0929870	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic skin 
disability claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1981, from July 1981 to December 1984, and from February 4, 
1991 to October 14, 1991, to include service in Southwest 
Asia during the Persian Gulf War.  She also served in the 
Army National Guard prior to and following active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection is now in effect for posttraumatic chronic 
synovitis of the right ankle, rated as 10 percent disabling; 
and tension headaches, rated as 10 percent disabling.

In September 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the VARO on Travel 
Board.  A transcript of that hearing is associated with the 
claims file.

In a decision in November 2007, the Board denied entitlement 
to service connection for a low back disability; for 
depression, also claimed as due to undiagnosed illness; for a 
respiratory disability, also claimed as due to undiagnosed 
illness; and for a kidney/urinary disability, also claimed as 
due to undiagnosed illness.  The Board remanded the issue 
shown on the cover of this decision as well as the issue of 
entitlement to service connection for a disability manifested 
by joint pain also claimed as due to undiagnosed illness.

In a decision in September 2008, the Board denied entitlement 
to service connection for a disability manifested by joint 
pain also claimed as due to undiagnosed illness, and again 
remanded the issue shown on the cover of this decision. 


FINDINGS OF FACT

1.  The Veteran's active military service included a tour of 
duty from February 18, 1991 to September 17, 1991, in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  Competent evidence including medical opinions raise a 
doubt that the Veteran has a chronic skin disability that is 
due to an undiagnosed illness that developed as a result of 
her service in the Persian Gulf War.


CONCLUSION OF LAW

With resolution of reasonable doubt, a chronic skin 
disability is due to undiagnosed illness of service origin.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.6(a), 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Criteria, Factual Background, and Analysis

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
Veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than a given 
date.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2008)  
(emphasis added)

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
Veterans was amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002. Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the Veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria. 

The Veteran's entire service medical record is not available.  
When service records are not available, for whatever reason, 
and while there is no lowering of the legal standard for 
proving a claim for service connection, there is a heightened 
duty to develop the claim, to discuss the reasons and bases, 
and to carefully consider the reasonable doubt doctrine.  See 
Pruitt v .Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

With regard to the issue on appeal, however, it is noted that 
the Veteran alleges that the onset of her disability was in 
1991, when she served in the Persian Gulf War.  The RO has 
obtained the available records covering this period of active 
service, and beyond, even though the Veteran maintains that 
the record is still incomplete and reports from the Persian 
Gulf are missing.

The claims file shows that the Veteran served on active duty 
in the Army from July 1979 to June 1981, from July 1981 to 
December 1984, and from February 4, 1991 to October 14, 1991.  
Her service includes a period from February 18, 1991 to 
September 17, 1991 in the Southwest Asia Theater of 
operations during the Persian Gulf War.  She also served in 
the Army National Guard prior to and following active 
service.

The Veteran is not competent to give an opinion as to whether 
a clinical sign or laboratory finding constitutes a disease 
or disability, or is the manifestation of such, for VA 
compensation purposes.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay 
statements may serve to support a claim for service 
connection by recording the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  See also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)).

With regard to the remaining appellate issue, the Board has 
reviewed all of the voluminous amounts of evidence in the 
appellant's claims file.  Although there is an obligation to 
provide adequate reasons or bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

As to the claim involving a skin disability, the Veteran 
testified that she has been symptomatic since her service in 
the Persian Gulf War in 1991.  VA outpatient records in the 
file reflect that the Veteran was seen on numerous occasions 
in reference to treatment of a recurrent rash, and at times 
was provided a dermatologic diagnosis, such as dermatitis, 
neurodermatitis, folliculitis, or urticaria.  At other times, 
the assessment was skin rash.

On VA examination in August 2004, the diagnoses were pruritic 
rash of undetermined etiology.  While the Veteran has had 
other VA examinations, and as noted in the Board's November 
2007 remand action, it was felt that there was insufficient 
medical evidence to decide the claim of service connection 
related to signs or symptoms involving the skin and the case 
was remanded for another VA examination to address the 
medical causation questions regarding any skin disability.

The report of the VA dermatological examination in February 
2008 is of record.  At that time it was noted that the 
Veteran said that she had first had a pruritic rash on her 
chest while in the Persian Gulf in 1991.  It was noted that a 
diagnosis was of record of axillary folliculitis dated in 
August 1995 while she was in the Reserves.  Subsequent 
records confirmed a variety of diagnoses including papular 
rash of unknown etiology, urticarial rash (for which she was 
treated with Atarax), folliculitis, dermatographism, 
vesticular purpuric rash on her arms and neurodermatitis.  
She had last had a recurrence of vesicular lesions about four 
years before.  At present however, she had pruritis which 
could involve anywhere from her head down to her toes, was 
migratory, and did not always involved a viewable rash.  She 
said she tried not to scratch it but this was difficult.  
Sometimes she wore gloves at night so as not to scratch 
herself.  At present the symptoms were primarily on her lower 
extremities, below the knees, bilaterally.  On examination, 
she had mild excoriation in the lower extremities and some 
hypopigmented scarring on both forearms.  The examiner felt 
her symptoms were most consistent with neurodermatitis but 
absent a visible rash, a diagnosis was not confirmed.

The Board again remanded the case for specific response from 
the dermatological examiner.  In December 2008, the examining 
dermatological physician rephrased the pertinent questions to 
be answered, and in that context, opined that:

There is no specific clinical diagnosis 
at this time.  It is at least as likely 
as not that the skin condition is 
attributable to an undiagnosed illness 
associated with service in the Persian 
Gulf War from February of 1991 to 
September of 1991.

Accordingly, while the evidence is not entirely unequivocal, 
and based on the pertinent regulatory criteria, the aggregate 
evidence and the medical opinions of record, the Board finds 
that a doubt is raised which must be resolved in the 
Veteran's favor.  The available record demonstrates the 
presence of a chronic skin disorder over many years, clearly 
longer than the requisite 6-month period.  38 C.F.R. § 3.317.  
Additionally, though the record reflects various diagnoses, 
they are conflicting and multiple and raised the question of 
the appropriateness of a particular diagnosis.  As a result, 
the latest VA examiner was tasked to identify whether there 
was a specific clinical diagnosis associated with the 
Veteran's multiple manifestations over the years.  This 
examiner answered in the negative and then linked the 
symptoms to service on the basis of undiagnosed illness.  The 
Board notes that the disability has manifested to a degree of 
10 percent at various times since service.  Id.  As such, and 
with every reasonable doubt being afforded the Veteran, 
service connection for a chronic skin disorder due to 
undiagnosed illness of Persian Gulf War origin is in order.


ORDER

Service connection for a chronic skin disorder due to 
undiagnosed illness of Persian Gulf War origin is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


